Citation Nr: 1445344	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a cervical spine disorder. 

4.  Entitlement to service connection for a bilateral knee disorder. 

5.  Entitlement to service connection for a bilateral foot disorder. 

6.  Entitlement to service connection for a lung disorder, to include as due to herbicide exposure.  

7.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from January 1968 to January 1971.  He was awarded, in part, the Combat Infantryman Badge (CIB) and Bronze Star.  He served in the Republic of Vietnam (RVN) from July 7, 1969 to July 6, 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO denied service connection for the claimed disorders on appeal.  The Veteran appealed this rating action to the Board.  

In March 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

Concerning the claim for service connection for a lung disorder, the Veteran testified before the undersigned that it was the result of exposure to herbicides during active service in the RVN.  (Transcript (T.) at pages (pgs. 12-14)).  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Thus, in view of the foregoing, and in order to accurately reflect the Veteran's contention, the Board has characterized the claim for this disability as noted on the title page.  

The issue of entitlement to service connection for a right hip disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (T. at pgs. 10-11).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims on appeal, additional substantive development is necessary; specifically, to obtain outstanding VA treatment records and VA examination in conjunction with his claim for service connection for a bilateral hearing loss disability, and to schedule the Veteran for a VA examination to determine the nature and etiology of his lung disability, currently diagnosed as chronic obstructive pulmonary disease (COPD).  In addition, if any outstanding VA treatment records contain clinical evidence of current chronic lumbar spine, cervical spine, bilateral knee, bilateral foot, and skin disability(ies), the Veteran should be scheduled for VA examinations by appropriate specialists to determine its/their etiological relationship to military service, to include the Veteran's presumed herbicide exposure in the RVN (skin disability). 


i) VA treatment records

In March 2013, the Veteran testified before the undersigned that he had sought VA medical treatment for the previous five (5) years.  (T. at page (pg.) 15)).  While VA treatment records from the VA Community Based Outpatient Clinic (CBOC) in Bessemer, Alabama, dated from May 2005 to November 2008, are of record, more recent reports are absent.  As these outstanding VA treatment records might contain clinical evidence as to the etiology of the Veteran's currently diagnosed bilateral hearing loss and lung disabilities and evidence that he currently has low back, cervical spine, bilateral knee, bilateral foot, and skin disabilities, they should be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

ii) VA examinations

a. Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends that his current bilateral hearing loss disability is the result of exposure to acoustic trauma from having served as an infantryman during combat military service.  As the Veteran's DD Form 214 reflects that he received, in part, the CIB, his exposure to acoustic trauma is presumed.  38 U.S.C.A. § 1154(b)(West 2002).

The Veteran currently has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2013).  (See June 2009 VA audiological examination report).  At the close of the June 2009 VA examination, and after a review of the Veteran's claims file, to include his service treatment records and assertions of having been exposed to acoustic trauma during military service, the VA examiner opined that it was not likely that military noise exposure had caused his hearing loss.  The VA examiner reasoned that the Veteran had normal hearing at service entrance and separation.  

The United States Court of Appeals for Veterans Claims (Court) has held that even if a veteran does not exhibit hearing loss during active duty, such does not prohibit service connection.  Rather, service connection may still be established if a veteran currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  A remand is therefore necessary in order to schedule the Veteran for a VA audiological examination in order to clarify the etiology of his bilateral hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

b. Lung Disability

As noted in the Introduction, the Veteran has maintained that his current lung disorder is the result of exposure to herbicides during active military service in the RVN.  Initially, the Board finds that because the Veteran's DD Form 214 confirms that he served in the RVN from July 6. 1969 to July 6, 1970, his exposure to Agent Orange is presumed.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran has not been afforded a VA examination to address his contentions with regard to his lung disability.  Given that the Veteran has been diagnosed as having COPD (see report, prepared by J. L., M. D., received by VA in February 2009) and his presumed exposure to Agent Orange during his active service in the RVN, a VA examination by an appropriate specialist should be provided to obtain a competent medical opinion as to any relationship between his currently diagnosed lung disability, to include COPD, and any event in service, including, but not limited to, his presumed Agent Orange exposure in the RVN.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).

c. Other Claims

If after receipt of the outstanding VA treatment records, the Veteran is found to have chronic lumbar spine, cervical spine, bilateral knee, bilateral foot, and skin disability(ies), he should be scheduled for VA examinations to determine whether or not it/they is/are etiologically related to, or had their onset during, military service, to include his presumed exposure to Agent Orange (skin disability). 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VA CBOC in Bessemer, Alabama, dated from November 2008 to the present.  All efforts to obtain these records must be documented in the claims folder.  

2.  After any additional records have been obtained pursuant to directive 1 and associated with the record, schedule the Veteran for a VA audiological examination.  The purpose of the examination is to clarify the etiology of the Veteran's current bilateral hearing loss disability.  The claims folder must be made available to the examiner for review in connection with the examination and he or she must acknowledge such receipt and review in any report generated as a result of his or her examination.  An audiogram should be completed, and the results of such testing should be included in the examination report.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss disability identified on examination is causally related to the Veteran's period of active military service or any incident therein, including exposure to acoustic trauma, as opposed to some other factor or factors, including aging or post-service noise exposure.  A complete rationale for the opinion must be provided. 

The examiner is hereby notified that a June 2009 VA examiner concluded that the Veteran's current bilateral hearing loss disability was not causally related to his active service in light of the normal hearing acuity he exhibited at service enlistment and separation.  In the event the examiner concurs with this conclusion, he or she must explain why normal hearing acuity in service supports such a conclusion.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

3.  After any additional evidence has been received and associated with the record pursuant to the development in paragraph one (1), schedule the Veteran for a VA examination by a qualified examiner to determine the etiology of any currently diagnosed lung disability, to include COPD.

a. The claims folder must be made available to and pertinent documents therein reviewed by the examiner in connection with his or her examination, and he or she must acknowledge such receipt and review in any report generated as a result of his or her examination.

b. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide an opinion that is responsive to the following question:
Is it is at least as likely as not (50 percent probability or greater) that any currently present lung disorder, to include COPD, is etiologically related to an incident of military service, to include the Veteran's presumed exposure to Agent Orange in the RVN?

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

4.  If and only if the requested VA treatment records obtained pursuant to directive 1 disclose clinical evidence of chronic lumbar spine, cervical spine, bilateral knee, bilateral foot, and skin disability(ies), the RO should schedule the Veteran for VA examinations by appropriate specialists to determine its/their etiology.   The purpose of the examinations is to determine if any current chronic lumbar spine, cervical spine, bilateral knee, bilateral foot, and/or skin disability(ies), is/are etiologically related to, or had it/their onset during, the Veteran's period of military service.  For any examination performed, the VA examiners must provide an opinion to the following question as it relates to his or her respective disability(ies): 

Is it at least as likely as not (50 percent probability or greater) that any current chronic lumbar spine, cervical spine, bilateral knee, bilateral foot, and/or skin disability(ies) is/are etiologically related to the Veteran's period of military service or had its/their onset therein, to include his presumed Agent Orange exposure in the RVN (skin disability); or, was/were manifested to a compensable degree within one year of the Veteran's discharge from service in January 1971?
   
The examiners must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiners consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If any examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.
   
5.  After undertaking any other development deemed appropriate, the RO should readjudicate the claims for service connection for bilateral hearing loss, lumbar spine, cervical spine, bilateral knee, bilateral foot and lung, and skin disabilities, to include as due to herbicide exposure (lung and skin disabilities). 

If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

